UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-4168


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

SHANNON D. ASHWORTH,

               Defendant - Appellant.



                            No. 16-4199


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

JASON A. TOMSHA,

               Defendant - Appellant.



                            No. 16-4230


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
JAMES M. DAY,

                Defendant - Appellant.




Appeals from the United States District Court for the District
of South Carolina, at Anderson.      Timothy M. Cain, District
Judge.     (8:15-cr-00221-TMC-4; 8:15-cr-00221-TMC-14, 8:15-cr-
00221-TMC-17)


Submitted:   August 25, 2016             Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ray Coit Yarborough, Jr., LAW OFFICE OF RAY COIT YARBOROUGH,
JR., Florence, South Carolina; Joshua Snow Kendrick, KENDRICK &
LEONARD, P.C., Greenville, South Carolina; Derek J. Enderlin,
ROSS   AND  ENDERLIN,   PA,  Greenville,   South  Carolina, for
Appellants.   William Jacob Watkins, Jr., OFFICE OF THE UNITED
STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

       In these consolidated appeals, Shannon D. Ashworth, Jason

A.     Tomsha,     and     James       M.    Day   (“Appellants”)       appeal    their

convictions        and     sentences         for   conspiracy      to   defraud       the

Government, in violation of 18 U.S.C. § 371 (2012).                        On appeal,

counsel for Appellants filed a joint brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious issues for appeal but questioning the reasonableness

of their sentences.                The Government has moved to dismiss the

appeals      as   barred      by     the    appellate   waivers    contained     in   the

Appellants’ written plea agreements.

       Pursuant to a plea agreement, a defendant may waive his

appellate rights under 18 U.S.C. § 3742 (2012).                         United States

v. Archie, 771 F.3d 217, 221 (4th Cir. 2014), cert. denied, 135

S. Ct. 1579 (2015).                  A waiver will preclude an appeal of “a

specific issue if . . . the waiver is valid and the issue being

appealed is within the scope of the waiver.”                      Id.   A defendant’s

waiver       is    valid        if     he     agreed    to   it     “knowingly        and

intelligently.”           United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).              Whether a defendant validly waived his right

to appeal is a question of law that we review de novo.                           United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

       Upon review of the plea agreement and the transcript of the

Fed.    R.    Crim.      P.    11     hearing,     we   conclude    that   Appellants

                                               3
knowingly    and       voluntarily         waived     the     right       to   appeal       their

convictions      and    sentences.           The     sentencing         claims     raised      on

appeal   clearly       fall     within      the     scope     of    this       broad   waiver.

Therefore,       we     grant     the       motion      to       dismiss        and    dismiss

Appellants’      appeals.        We     have       reviewed      the    entire     record     in

accordance with Anders and have found no meritorious issues for

appeal outside the scope of the waiver.

     This court requires that counsel inform each Appellant, in

writing,    of   the     right    to       petition    the       Supreme       Court    of   the

United   States       for   further        review.     If     any      of   the   Appellants

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                                 Counsel’s

motion   must      state      that     a    copy     thereof        was     served     on    the

Appellants.

     We dispense with oral argument because the facts and legal

contentions      are    adequately         presented        in   the      materials      before

this court and argument would not aid the decisional process.



                                                                                      DISMISSED




                                               4